Conlan, J.
This is an appeal from a judgment entered on the verdict of a jury, and from an order denying a. motion for a new trial.
The action was brought to recover of the defendant one-fifth part of the salary of an attendant, employed by the plaintiff to run a freight elevator in a certain building in the city ¡of New York, owned by the defendant.
*789This building contained five lofts, and for several years prior to the 1st day of February, 1893, all of such lofts were leased by the defendant to the plaintiff ¡and one of the five was sublet by the plaintiff to a firm of the name of Edelstein & Frank. The plaintiff’s lease expired on February 1, 1893, and was renewed for three years as to the '¡four lofts occupied by him, and about the same time the defendant leased to Edelstein <fc Frank the loft-which they had previously occupied as subtenants of the plaintiff, where they were paying one-fifth of the expense of running the freight elevator.
The evidence of the plaintiff is 'to the effect that about the time of the making, of the lease between the defendant Eothschild and Edelstein & Frank, they came to the plaintiff and an agreement was reached that Edelstein & Frank were to pay to the defendant Eothschild, in addition to the rent then received, the amount they had been previously paying Ernst for the expense of running the elevator, thereby saving the annoyance of paying two landlords, the amount so- paid in excess to defendant of rent, to be accounted for to the plaintiff.
This testimony was substantially corroborated by Edelstein at folio 45 of the case:
The defendant concedes that no allowance was made to the plaintiff from any rents received from Edelstein, and denies that any agreement was entered into as to the freight elevator.
This issue of fact was fairly submitted to the jury, and we think the conclusion reached was fully sustained by the evidence.
Judgment affirmed, with costs.
Fitzsimons and Schuchman, JJ., concur.
Judgment affirmed, with costs.